--------------------------------------------------------------------------------

Exhibit 10.8



OCUPHIRE PHARMA, INC.
INDEMNITY AGREEMENT
 
This Indemnity Agreement (this “Agreement”) is made and entered into as of
_______________, by and between Ocuphire Pharma, Inc. a Delaware corporation
(the “Company”), and [Insert Name] (“Indemnitee”).
 
Recitals
 
Whereas, highly competent persons have become more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;
 
Whereas, although furnishing of insurance to protect persons serving a
corporation and its subsidiaries from certain liabilities has been a customary
and widespread practice among United States-based corporations and other
business enterprises, the Company believes that, given current market conditions
and trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions.  At the same time, directors, officers, and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself.  The Bylaws and Certificate
of Incorporation of the Company require indemnification of the executive
officers and directors of the Company and permit indemnification of other
officers and certain other persons.  Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(the “DGCL”).  The Bylaws, Certificate of Incorporation, and the DGCL expressly
provide that their respective indemnification provisions are not exclusive, and
contemplate that contracts may be entered into between the Company and members
of the Board, officers, and other persons with respect to indemnification;
 
Whereas, the uncertainties relating to such liability insurance and to
indemnification have increased the difficulty of attracting and retaining such
persons;
 
Whereas, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders, and that the Company should act to assure such persons that there
will be increased certainty of protection in the future;
 
Whereas, it is reasonable, prudent, and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;
 
Whereas, this Agreement is a supplement to and in furtherance of the Company’s
Bylaws and Certificate of Incorporation and any resolutions adopted pursuant to
such indemnification, and will not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee;
 
1

--------------------------------------------------------------------------------

Whereas, Indemnitee does not regard the protection available under the Company’s
Bylaws and Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified;
 
Whereas, Indemnitee may have certain rights to indemnification and insurance
provided by other entities or organizations which Indemnitee and such other
entities and organizations intend to be secondary to the primary obligation of
the Company to indemnify Indemnitee as provided in this Agreement, with the
Company’s acknowledgement and agreement to the foregoing being a material
condition to Indemnitee’s willingness to serve on the Board; and
 
Whereas, this Agreement supersedes and replaces in its entirety any previous
indemnification agreement entered into between the Company and Indemnitee.
 
Agreement
 
Now, Therefore, in consideration of Indemnitee’s agreement to serve as an
officer or a director from and after the +date first written above, the parties
agree as follows:
 
1.          Indemnity of Indemnitee.  The Company agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time in accordance with the terms of this Agreement.  In
furtherance of the this indemnification, and without limiting the generality of
such indemnification:
 
(a)        Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee will be entitled to the rights of indemnification provided
in this Section 1(a) if, by reason of his or her Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
other than a Proceeding by or in the right of the Company.  Pursuant to this
Section 1(a), Indemnitee will be indemnified against all Expenses, judgments,
penalties, fines, and amounts paid in settlement actually and reasonably
incurred by him or her, or on his or her behalf, in connection with such
Proceeding or any claim, issue, or matter.  This indemnification is provided if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.
 
(b)         Proceedings by or in the Right of the Company.  Indemnitee will be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his or her Corporate Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company.  Pursuant to this Section 1(b), Indemnitee will be indemnified
against all Expenses actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company.  Indemnification will not be
provided against such Expenses if made in respect of any claim, issue, or matter
in such Proceeding as to which Indemnitee will have been adjudged to be liable
to the Company unless and to the extent that the Court of Chancery of the State
of Delaware will determine that such indemnification may be made.
 
2

--------------------------------------------------------------------------------

(c)         Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, he or she will
be indemnified to the maximum extent permitted by law against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue, or matter.  For purposes of this Section 1(c), the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, will be deemed to be a successful result as to such claim, issue, or
matter.
 
2.           Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1, the Company
agrees to indemnify and hold Indemnitee harmless against all Expenses,
judgments, penalties, fines, and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf if, by reason of his
or her Corporate Status, he or she is, or is threatened to be made, a party to
or participant in any Proceeding (including a Proceeding by or in the right of
the Company), including, without limitation, any and all liability arising out
of the negligence or active or passive wrongdoing of Indemnitee.  The only
limitation that will exist on the Company’s obligations pursuant to this
Agreement will be that the Company will not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, in Sections 6 and 7) to be unlawful.
 
3.           Contribution.
 
(a)         Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed action, suit, or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit, or proceeding), the Company will pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit, or proceeding without requiring Indemnitee to contribute to such payment,
and the Company waives and relinquishes any right of contribution it may have
against Indemnitee.  The Company will not enter into any settlement of any
action, suit, or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.  The Company will not settle any action or claim in a manner
that would impose any penalty or admission of guilt or liability on Indemnitee
without Indemnitee’s written consent.
 
3

--------------------------------------------------------------------------------

(b)         Without diminishing or impairing the obligations of the Company in
the preceding subparagraph, if Indemnitee elects or is required to pay all or
any portion of any judgment or settlement in any threatened, pending, or
completed action, suit, or proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such action, suit, or proceeding), the
Company will contribute to the amount of Expenses, judgments, fines, and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors, or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit,
or proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose.  To the extent
necessary to conform to law, the proportion determined on the basis of relative
benefit may be further adjusted by reference to the relative fault of the
Company and all officers, directors, or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines,
or settlement amounts, as well as any other equitable considerations which the
applicable law may require to be considered.  The relative fault of the Company
and all officers, directors, or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, will be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their respective conduct is active or passive.
 
(c)         The Company agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by the Company’s officers,
directors, or employees, other than Indemnitee, who may be jointly liable with
Indemnitee.
 
(d)        To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding to reflect: (i) the relative
benefits received by the Company and Indemnitee as a result of the events and
transactions giving cause to such Proceeding; and (ii) the relative fault of the
Company (and its directors, officers, employees, and agents) and Indemnitee in
connection with such events and transactions.
 
4.          Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he or
she will be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.
 
5.           Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, the Company will advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within 30 days after the receipt by the Company of a statement
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of such Proceeding.  Such statement will reasonably evidence
the Expenses incurred by Indemnitee and will include or be preceded or
accompanied by a written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it is ultimately determined that Indemnitee is not entitled
to be indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 5 will be unsecured and interest free.
 
4

--------------------------------------------------------------------------------

6.          Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions will apply in the event of any question as
to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a)        To obtain indemnification under this Agreement, Indemnitee will
submit to the Company a written request with such documentation and information
as is reasonably available to Indemnitee and is reasonably necessary to
determine whether and to what extent Indemnitee is entitled to indemnification. 
The Secretary of the Company will, promptly on receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.  Notwithstanding the foregoing, any failure of Indemnitee to
provide such request to the Company, or to provide such a request in a timely
fashion, will not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company.
 
(b)       On written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a), Indemnitee’s entitlement to indemnification will
be determined in the specific case:
 
(1)          by one of the following four methods, which will be at the election
of the Board, unless a Change in Control has occurred:
 
(i)           by a majority vote of the Disinterested Directors, even though
less than a quorum;
 
(ii)         by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum;
 
(iii)        if there are no Disinterested Directors or if the Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which will be delivered to Indemnitee; or
 
(iv)        if so directed by the Board, by the stockholders of the Company; or
 
(2)          if a Change in Control has occurred, by Independent Counsel in a
written opinion to the Board, a copy of which will be delivered to Indemnitee
 
Disinterested Directors are those members of the Board who are not parties to
the action, suit, or proceeding that indemnification is sought by Indemnitee.
 
5

--------------------------------------------------------------------------------

(c)         If the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 6(b), the Independent Counsel will be
selected as provided in this Section 6(c).  The Independent Counsel will be
selected by the Board and notify Indemnitee by written notice.  Within 10 days
after such notice has been given, Indemnitee may deliver the Company a written
objection to such selection.  But, that objection may only be asserted on the
ground that the Independent Counsel does not meet the requirements of
“Independent Counsel” as defined in Section 13, and the objection will include
with particularity the factual basis of such assertion.  Absent a proper and
timely objection, the person so selected will act as Independent Counsel.  If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If no
Independent Counsel will have been selected and not objected to within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6(a), either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection made by Indemnitee to the Company’s selection of
Independent Counsel or for the appointment of a person selected by the court or
by such other person as the court designates to serve as Independent Counsel. 
The person with respect to whom all objections are so resolved or the person so
appointed will act as Independent Counsel under Section 6(b).  The Company will
pay any and all reasonable fees and expenses of Independent Counsel incurred by
such Independent Counsel in connection with acting pursuant to Section 6(b), and
the Company will pay all reasonable fees and expenses incident to the procedures
of this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed.  In no event will Indemnitee be liable for fees and
expenses incurred by such Independent Counsel.
 
(d)         In making a determination with respect to entitlement to
indemnification under this Agreement, the person or persons or entity making
such determination will presume that Indemnitee is entitled to indemnification
under this Agreement.  Anyone seeking to overcome this presumption will have the
burden of proof and the burden of persuasion by clear and convincing evidence. 
Neither the failure of the Company (including by its Board or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its Board or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, will be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
 
(e)          Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise.  In addition, the knowledge and actions, or failure to act, of
any director, officer, agent, or employee of the Enterprise will not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.  Whether or not the foregoing provisions of this Section 6(e)
are satisfied, it will in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner he or she reasonably believed to be in, or
not opposed to, the best interests of the Company.  Anyone seeking to overcome
this presumption will have the burden of proof and the burden of persuasion by
clear and convincing evidence.
 
6

--------------------------------------------------------------------------------

(f)          If the person, persons, or entity empowered or selected under
Section 6 to determine whether Indemnitee is entitled to indemnification has not
have made a determination within 60 days after receipt by the Company of the
request, the requisite determination of entitlement to indemnification will be
deemed to have been made, and Indemnitee will be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.  Such 60-day
period may be extended for a reasonable time, not to exceed an additional 30
days, if the person, persons, or entity making such determination with respect
to entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation or information relating thereto.  The
provisions of this Section 6(f) will not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) and if (A) within 15 days after receipt by the Company of the
request for such determination, the Board or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting to be held within 75 days after such receipt,
and such determination is made at that annual meeting, or (B) a special meeting
of stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made at that annual
meeting.
 
(g)        Indemnitee will cooperate with the person, persons, or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing such person, persons, or entity on reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel, member of
the Board, or stockholder of the Company will act reasonably and in good faith
in making a determination regarding Indemnitee’s entitlement to indemnification
under this Agreement.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person,
persons, or entity making such determination will be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company indemnifies and agrees to hold Indemnitee
harmless therefrom.
 
(h)        The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption, and uncertainty.  In the event that any action,
claim, or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it will be presumed that Indemnitee has
been successful on the merits or otherwise in such action, suit, or proceeding. 
Anyone seeking to overcome this presumption will have the burden of proof and
the burden of persuasion by clear and convincing evidence.
 
7

--------------------------------------------------------------------------------

(i)         The termination of any Proceeding or of any claim, issue, or matter
in any Proceeding, by judgment, order, settlement or conviction, or on a plea of
nolo contendere or its equivalent, will not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
 
7.           Remedies of Indemnitee.
 
(a)          In the event that (i) a determination is made pursuant to Section 6
that Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 5, (iii) no
determination of entitlement to indemnification is made pursuant to Section 6(b)
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to this Agreement within 10
days after receipt by the Company of a written request for such payment, or (v)
payment of indemnification is not made within 10 days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6, Indemnitee will be entitled
to an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification.  Indemnitee will commence such proceeding seeking an
adjudication within 1 year following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 7(a).  The Company
will not oppose Indemnitee’s right to seek any such adjudication.
 
(b)        In the event that a determination has been made pursuant to Section
6(b) that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 7 will be conducted in all respects as a de
novo trial on the merits, and Indemnitee will not be prejudiced by reason of the
adverse determination under Section 6(b).
 
(c)          If a determination has been made pursuant to Section 6(b) that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding commenced pursuant to this Section 7,
absent (i) a misstatement by Indemnitee of a material fact or an omission of a
material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
 
(d)        In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company will pay on
his or her behalf, in advance, any and all expenses (of the types described in
the definition of Expenses) actually and reasonably incurred by him or her in
such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses, or
insurance recovery.
 
8

--------------------------------------------------------------------------------

(e)          The Company will be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding, and enforceable, and will
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.  The Company will indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, will (within 10 days after receipt by
the Company of a written request therefore) advance, to the extent not
prohibited by law, such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses, or insurance recovery, as the case may
be.
 
(f)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement will be
required to be made prior to the final disposition of the Proceeding.
 
8.           Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.
 
(a)         The rights of indemnification as provided by this Agreement will not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders, a resolution of Board, or otherwise.  No
amendment, alteration, or repeal of this Agreement or of any provision of this
Agreement will limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration, or repeal.  To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate
of Incorporation, Bylaws, and this Agreement, it is the intent of the parties of
this Agreement that Indemnitee will enjoy all greater benefits so afforded by
such change.  No right or remedy in this Agreement conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy will be
cumulative and in addition to every other right and remedy given under this
Agreement or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy under this Agreement, or
otherwise, will not prevent the concurrent assertion or employment of any other
right or remedy.
 
(b)       To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents, or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan, or other enterprise that such
person serves at the request of the Company, the Company will procure such
insurance policy or policies under which Indemnitee will be covered in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent, or fiduciary under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms of this Agreement, the Company has director and officer
liability insurance in effect, the Company will give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures in the respective policies.  The Company will thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
 
9

--------------------------------------------------------------------------------

(c)          The Company acknowledges that Indemnitee has or may have in the
future certain rights to indemnification, advancement of expenses, or insurance
provided by other entities or organizations (collectively, the “Secondary
Indemnitors”).  The Company agrees that (i) it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the
Secondary Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) it will
be required to advance the full amount of expenses incurred by Indemnitee and
will be liable for the full amount of all Expenses, judgments, penalties, fines,
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this Agreement, the Company’s Certificate of Incorporation or
Bylaws (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Secondary Indemnitors, and
(iii) it irrevocably waives, relinquishes, and releases the Secondary
Indemnitors from any and all claims against the Secondary Indemnitors for
contribution, subrogation, or any other recovery of any kind in respect
thereof.  The Company further agrees that no advancement or payment by the
Secondary Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company will affect the
foregoing and the Secondary Indemnitors will have a right of contribution and be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.  The Company and Indemnitee agree
that the Secondary Indemnitors are express third party beneficiaries of the
terms of this Section 8(c).
 
(d)         Except as provided in Section 8(c), in the event of any payment
under this Agreement, the Company will be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee (other than against the
Secondary Indemnitors), who will execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(e)          Except as provided in Section 8(c), the Company will not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
under this Agreement if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement, or
otherwise.
 
(f)          Except as provided in Section 8(c), the Company’s obligation to
indemnify or advance Expenses under this Agreement to Indemnitee who is or was
serving at the request of the Company as a director, officer, employee, or agent
of any other corporation, partnership, joint venture, trust, employee benefit
plan, or other enterprise will be reduced by any amount Indemnitee has actually
received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise.
 
9.           Exceptions to Right of Indemnification.  Notwithstanding any
provision in this Agreement, the Company will not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:
 
10

--------------------------------------------------------------------------------

(a)          for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision, provided, that the foregoing will not affect the rights of
Indemnitee or the Secondary Indemnitors in Section 8(c);
 
(b)         for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act, or similar provisions of state statutory
law or common law;
 
(c)          in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law;
 
(d)         with respect to remuneration paid to Indemnitee if it is determined
by final judgment or other final adjudication that such remuneration was in
violation of law (and, in this respect, both the Company and Indemnitee have
been advised that the Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication, as
indicated in the last paragraph of this Section 9);
 
(e)          a final judgment or other final adjudication is made that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination);
 
(f)          in connection with any claim for reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act, or the payment to the Company of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee is held
liable therefor (including pursuant to any settlement); or
 
(g)        on account of conduct that is established by a final judgment as
constituting a breach of Indemnitee’s duty of loyalty to the Company or
resulting in any personal profit or advantage to which Indemnitee is not legally
entitled.
 
For purposes of this Section 9, a final judgment or other adjudication may be
reached in either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.
 
11

--------------------------------------------------------------------------------

Any provision herein to the contrary notwithstanding, the Company will not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee or
otherwise act in violation of any undertaking appearing in and required by the
rules and regulations promulgated under the Securities Act, or in any
registration statement filed with the SEC under the Securities Act.  Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K promulgated under
the Securities Act currently generally requires the Company to undertake, in
connection with any registration statement filed under the Securities Act, to
submit the issue of the enforceability of Indemnitee’s rights under this
Agreement in connection with any liability under the Securities Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue.  Indemnitee specifically agrees that any such
undertaking will supersede the provisions of this Agreement and to be bound by
any such undertaking.
 
10.         Duration of Agreement.  All agreements and obligations of the
Company contained herein will continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and will continue
thereafter so long as Indemnitee will be subject to any Proceeding (or any
proceeding commenced under Section 7) by reason of his or her Corporate Status,
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement.  This Agreement will be binding on and inure to the
benefit of and be enforceable by the parties of this Agreement and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors, and personal and
legal representatives.
 
11.          Security.  To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations under this Agreement through an
irrevocable bank line of credit, funded trust, or other collateral.  Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.
 
12.          Enforcement.
 
(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it to induce Indemnitee to
serve as an officer or director of the Company, and the Company acknowledges
that Indemnitee is relying on this Agreement in serving as an officer or
director of the Company.
 
(b)       Other than as provided in this Agreement, this Agreement constitutes
the entire agreement between the parties with respect to this subject matter and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties with respect to this subject matter.
 
13.          Definitions.  For purposes of this Agreement:
 
(a)         “Beneficial Owner” has the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner will exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.
 
12

--------------------------------------------------------------------------------

(b)          “Board” means the Board of Directors of the Company.
 
(c)          “Change in Control” means the earliest to occur after the date of
this Agreement of any of the following events:
 
(1)          Acquisition of Stock by Third Party.  Any Person is or becomes the
Beneficial Owner (as defined above), directly or indirectly, of securities of
the Company representing twenty five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities ;
 
(2)          Change in Board.  During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or (iv)
of this definition of Change in Control) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a least
a majority of the members of the Board;
 
(3)         Corporate Transactions.  The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the Board or other governing body of such surviving entity;


(4)        Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and
 
(5)        Other Events.  There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.
 
(d)        “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.
 
(e)        “Disinterested Director” means a non-executive director of the
Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
 
13

--------------------------------------------------------------------------------

(f)          “Enterprise” means the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary.
 
(g)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)        “Expenses” includes all documented and reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding.  Expenses also will include Expenses
incurred in connection with any appeal resulting from any Proceeding and any
federal, state, local, or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent.  Expenses will not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
 
(i)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification under this Agreement. 
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
(j)         “Person” for purposes of the definition of Beneficial Owner and
Change in Control set forth above, will have the meaning as set forth in
Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
will exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
(k)      “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or her or of any inaction on his or her part while acting as
an officer or director of the Company, or by reason of the fact that he or she
is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other Enterprise; in each case whether or not he or she is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
an Indemnitee pursuant to Section 7 of this Agreement to enforce his or her
rights under this Agreement.
 
14

--------------------------------------------------------------------------------

(l)          “Sarbanes-Oxley Act” will mean the Sarbanes-Oxley Act of 2002, as
amended.
 
(m)        “SEC” will mean the Securities and Exchange Commission.
 
(n)         “Securities Act” will mean the Securities Act of 1933, as amended.
 
14.         Severability.  The invalidity or unenforceability of any provision
hereof will in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws.  In the event any provision hereof conflicts with
any applicable law, such provision will be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
 
15.        Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement will be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
will be deemed or will constitute a waiver of any other provisions hereof
(whether or not similar) nor will such waiver constitute a continuing waiver.
 
16.       Notice By Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered under this Agreement.  The failure to so notify the Company will not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.
 
17.         Notices.  All notices and other communications given or made
pursuant to this Agreement will be in writing and will be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) 5
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications will be sent:
 
15

--------------------------------------------------------------------------------

(a)          To Indemnitee at the address on the books and records of the
Company.
 
(b)          To the Company at:
 
Ocuphire Pharma, Inc.
37000 Grand River Ave, Suite 120
Farmington Hills, Michigan 48335
Attention: Chief Executive Officer


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
18.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Agreement.  This Agreement may also be
executed and delivered by facsimile signature, electronic mail (including .pdf
or any electronic signature complying with the U.S. Federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument and be deemed to have been
duly and validly delivered and be valid and effective for all purposes.
 
19.         Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and will not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
20.        Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties will be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the Chancery Court of the
State of Delaware (the “Delaware Court”), and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably The Corporation Trust
Company as its agent in the State of Delaware for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
 
Signatures on the Following Page
 
16

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement on and as of the
day and year first above written.
 
Indemnitee:
 
The Company:
             
Ocuphire Pharma, Inc.
             
By:
     
[Insert Name]
 
Name:
       
Title:
   



Signature Page to
Ocuphire Pharma, Inc. Indemnity Agreement





--------------------------------------------------------------------------------